*669On Petition for Rehearing.
PER CURIAM
In denying the motion for a rehearing in this ease it is due the zeal and thorough preparation of counsel to say that the court had not overlooked any of the arguments and testimony which are now called to our attention in the motion to rehear. The case was individually and independently studied by the members of the court who heard the case, and each arrived at the conclusion later announced, and while the contentions of counsel mentioned in the present motion were not specifically referred to in the opinion filed, they were all duly considered in arriving at the court’s conclusion. That conclusion we are satisfied was the right one, and therefore the motion for rehearing is now denied.